Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Status
2.	Claims 1-20 are currently pending
	Claims 1, 10 and 19 have been amended
	The rejection issued to Claims 1, 3, 6-7, 9-10, 12, 15-16 and 18-20 under 35 U.S.C. 112(b) is withdrawn
	The anticipation rejection issued to Claims 1-20 under 102(a)(2) is overcome by the currently amended claims 1, 9 and 19
Response to Arguments
3.	Applicant’s arguments with respect to claims 1-20, have been considered but are deemed moot in view of the new ground(s) of rejection.
The following represents the basis for deciding the finality of this action which would have been rejected otherwise on the same evidentiary basis as the issued action on merits. 
The arguments raised by the Remarks of 06/22/2021 are directed towards the amended matter reciting; “classify the vehicle event, based on the reduced resolution sensor data, as a particular type of event, detected in response to a signal value, corresponding to a set of the reduced resolution sensor data within an event window, exceeding one or more thresholds,”, by which warranting a new search and consideration in the examination process. 
Examiner made the determination to bring this action to finality in accordance to the provisions in MPEP § 706.07(a) and MPEP § 1207.03(a) (1), (4) and (5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application does not currently name joint inventors. 
4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nikolaos Michalakis et al., (hereinafter Michalakis) (US 2019/0384291) in view of Oliver Downs et al., (hereinafter Downs) (US 2007/0208497). 
Re Claim 1. (Currently Amended)  Michalakis discloses, an event detection and reporting system in a vehicle (Abstract and following the claimed limitations as a whole, a vehicle detection and reporting system being similarly disclosed in the art to Michalakis where such minimum level of confidence is implicitly being determined from the sub-sampled sensor data per Fig.4,  before being applied to the CNN for analysis and for deciding the “high degree of confidence” cited at Par.[0055] which is below cited, wherein the minimum degree of event confidence is defined at block 610 in relation to a threshold applied to the sub-sampled data at Par.[0087] wherein the process in Fig.4 below, is further analyzed in the order of the claimed limitations wherein, the object detected is classified on its features Step406 and Par.[0066], then the sub-sampled frame at Step 408, and is transmitted to the remote agent e.g., backend server Step 410, Par.[0067],[0083] for analysis and evaluation of the classified errors Step 414, then sending the error free classification to be interpreted in view of the newly detected changes, or if erroneous, fixing the error and retraining the model at Steps 416-418,  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, and according to the claim language, classifying the object i.e., vehicle event based on the sub-sampled, low resolution event data transmitted to the convolution neural network (CNN) 508 in Fig.5 as described at Par.[0078]-[0080] along with indication in form of a label Par.[0081]-[0083], [0087], or transmitting to the server via an error flag specified at Par.[0031], and in consequence performing the claimed transmission of the sub-sampled data to the analysis “backend” server in case of an error Par.[0030]-[0031], or the event being below a threshold classification Par.[0040], [0051], i.e., a flag sent to indicate the below a minimum degree of confidence obtained from the sub-sampled data frame when analyzing the sub-sampled data frames, as above and at least at Par.[0053]), the system comprising:  
one or more sensors configured to capture data (a plurality of sensors, 504-506 in Fig.5,

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 Par.[0022], [0074]); 
a wireless transceiver (a wireless transceiver, 516 Fig.5 Par.[0072]); 
a buffer memory (memory Par.[0039]); and 
a processor, coupled to the one or more sensors and the buffer memory, wherein the processor (processor 520, Fig.5 Par.[0071]) is configured to: 
receive sensor data from the one or more sensors (receiving sensor data Fig.5 from sensor module 502 in Fig.5); 
store full resolution sensor data in the buffer memory (storing high resolution data Par.[0039], [0073] the high resolution frames i.e., full resolution data Par.[0023],[0026] and stored at the agent 100 in a memory device Fig.1B Par.[0039]); 
down- or sub-sample the full resolution sensor data to produce reduced resolution sensor data (sub-sampling the full resolution data at module 532 in Fig.5 and at Step 602 in Fig.6

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 Par.[0005]-[0007], [0029],[0030]); 
detect, based on an analysis of the reduced resolution sensor data, a vehicle event (detecting a vehicle event based on the sub-sampled sensor data representative of a vehicle event Fig.4 Steps 404-408 e.g., a detected incident, Par.[0063], [0064], [0099]); 
classify the vehicle event, based on the reduced resolution sensor data, as a particular type of event (classifying by labeling the sub-sampled sensor data based on different objects features Par.[0030] through the detection event used in discriminating between objects in a spatial environment according to motion events as being applied to the autonomous driving vehicle action Par.[0037], [0048] per at Step 414 in Fig.4, detecting incident/accident events or other actions, Par.[0063]-[0065] and Step 606 in Fig.6 Par.[0085]. In clarification and by considering the reference art as a single embodiment,  it is represented that the classification is performed on sub-sampled transmitted object’s features representing the object detection process and also on classifying the motion event depending on the object’s features by spatially locating and determining the subsequent driving events of the locomotion module 526 of the autonomous driving system 500 Par.[0071], [0072], e.g., for determining the event of controlling the locomotion via wheels using a ranging/distance as a particular event sensor 504 Par.[0063]-[0065], [0074], [0076], [0077]), detected in response to a signal value, corresponding to a set of the reduced resolution sensor data within an event window, exceeding one or more thresholds (the reduced sensor resolution i.e., the sub-sampled sensor data is compared to a threshold of confidence detected within the event window and verifying the data model is greater than a threshold, Par.[0040]),
and with an associated degree of confidence in the classification of the event as the particular type of event  (the output of the CNN analysis estimates and adjusts the CNN output for a more close alignment of sub-sampled data i.e., minimum confidence at Par.[0055] cited below for brevity

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, and further defining the minimum level of confidence is implicitly being determined from the sub-sampled sensor data per Fig.4,  before being applied to the CNN for analysis and for deciding the high degree of confidence cited at Par.[0055] which is below cited, wherein the minimum degree of event confidence is defined at block 610 in relation to a threshold applied to the sub-sampled data at Par.[0087] highlighted below, 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
within the process in Fig.4, and determining the event of controlling the locomotion via wheels using a ranging/distance sensor as a particular event sensor 504 Par.[0063]-[0065], [0074], [0076], [0077]));
determine if the degree of confidence is at least a minimum degree of confidence (determining at Par.[0055] the training process of the CNN which is effectively applied during the object event detection as time stamped, e.g., as a real-time event, and adjusting the weighted data used in the classification and level of confidence according to the learned function computing a weights gradient vector which are further used to reduce the identification and classification error as disclosed at Par.[0056]-[0059] where the sub-sampling model 300 is presented a-priory to the CNN input layers to set the respective weights, at Par.[0059] and not at the output of the CNN as alleged. Furthermore, at Par.[0062] is disclosed that an incident or event is detected upon which the error minimization is applied per Par.[0062]-[0064]. The autonomous vehicle receives driving adjustments based on the sub-sampled data frames transmitted to a server and an event classification  Par.[0063]-[0065] where data is being reviewed according to an accuracy threshold, at Par.[0086]-[0088]);   
transmit, via the wireless transceiver to a backend server and in response to determining that the vehicle event has not been classified with the minimum degree of confidence, an indication that the vehicle event has not been classified with the minimum degree of confidence (transmitting wirelessly an indication to a remote server that  an error is detected, Par.[0031], [0056]-, e.g., the backend server for analysis the sub-sampled data at Step 410 Fig.4 Par.[0067] and the classification per Steps 608 in Fig.6 Par.[0086] and reviewing accuracy of the sub-sampled and classification data for being less than an accuracy threshold, Par.[0087]); and 
transmit, via the wireless transceiver to the backend server, the reduced resolution sensor data corresponding to the detected vehicle event in response to determining that the vehicle event is the particular type of event with at least the minimum degree of confidence (transmitting wirelessly by transceiver 516 in Fig.5  to the backend server, Par.[0072] the sub-sampled data of the vehicle event and the corresponding classification at the least minimum degree of confidence e.g., higher degree  of confidence Par.[0055] cited below,


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, per Step 608 in Fig.6 Par.[0086]). 
	However, while Michalakis discloses the application of a threshold of confidence to a data classified model previously trained and stored as reference, by further reducing the resolution e.g., by sub-resampling and removing objects that are not annotated and determining if the output is greater than an accuracy threshold Par.[0050]-[0051], he does not expressly teach the semantic of the claimed limitation regarding the confidence level as being determined by an event time window compared and exceeding a threshold, reciting,
classify the vehicle event, based on the reduced resolution sensor data, as a particular type of event, detected in response to a signal value, corresponding to a set of the reduced resolution sensor data within an event window, exceeding one or more thresholds, 
Downs teaches about plurality of methods used for determining an increased the level of confidentiality related to vehicle data events received from sensors having an extended effect over a period of time when compared with threshold, i.e., of an event window herein claimed at (evaluating the events in time, frequency and occurring repeatability, period of time or number of points within the event window, by a system automatically detecting traffic anomalies exceeding a predetermined threshold in vehicle applications, Par.[0017], [0020], [0105], [0111] where a target classifier value exceeds a threshold Par.[0113]). 
Considering the teachings of Michalakis, regarding the process of transmitting vehicle data obtained from sensors in sub-sampled e.g., reduced resolution format to a server at least disclosed at Abstract below reproduced

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
and evaluating the level of data validity i.e., high confidence level of the event in Par.[0055], the one of ordinary skill in the art would have found obvious before the effective filing data of the invention to question the method of confidence determination prior to being accepted as valid information, hence identifying the art to Downs disclosing in detail a series of criteria to consider in the validation of a high level of confidentiality by evaluating the event within a window of time, event duration or other factors by which the classified event may be advantageously validated through various methods over a period of time or event frequency of occurrence, hence deeming the combination predictable in terms of the claimed matter.  

Re Claim 2. (Original)  Michalakis and Downs disclose, the event detection and reporting system of claim 1, 
Michalakis teaches that, wherein the one or more sensors comprises a camera, and the sensor data comprises both video data and non-video data (Par.[0066], [0074], [0084]..).  

Re Claim 3. (Original)  Michalakis and Downs disclose, the event detection and reporting system of claim 1, 
Michalakis teaches that, wherein in addition to said indication, the processor is further configured to automatically transmit enhanced resolution data or additional data to the backend server in response to determining that the vehicle event is the particular type of event with less than the minimum degree of confidence (transmitting high level of confidence data to the reporting server of a particular event, Par.[0023],[0026],[0029],[0045] upon reanalyzing a sub-sampled data frame, Par.[0053]).

Re Claim 4. (Original)  Michalakis and Chapman disclose, the event detection and reporting system of claim 1, 
Michalakis teaches that, wherein the processor is configured to detect the vehicle event by comparing the reduced resolution sensor data to one or more operational thresholds or conditions for the vehicle (Par.[0023], [0040],[0051]).  

Re Claim 5. (Original)  Michalakis and Downs disclose, the event detection and reporting system of claim 1, 
Michalakis teaches that, wherein the particular event type comprises one or more of an excessive acceleration, an excessive braking, an exceeding speed limit, an excessive curve speed, a lane departure, a lane change without turn signal, a loss of video tracking, a lane departure system warning, a following distance alert, a forward collision warning, a non-compliance with a traffic sign or signal, a low clearance, and a collision mitigation braking (various events, e.g., speed limit etc., Par.[0063], lane departure Par.[ [0088]).  

Re Claim 6. (Original)  Michalakis and Downs disclose, the event detection and reporting system of claim 1, 
Michalakis teaches that, wherein the vehicle event is classified as being the particular type of event only when the minimum degree of confidence is exceeded (the classifier 512 and planning module 524 determine the set of actions and plan for e.g., the action for collision avoidance based on adjustment by retraining the object classification model based on frame content Par.[0053] per step 610 Fig.6 Par.[0087]).  

Re Claim 7. (Original)  Michalakis and Downs disclose, the event detection and reporting system of claim 1, 
Michalakis teaches that, wherein the indication that the vehicle event has not been classified with the minimum degree of confidence further comprises an indication that enhanced resolution data or additional data will be automatically transmitted from the event detection and reporting system to the backend server (transmitting at high resolution Par.[0023], [0026] and sending data automatically Par.[0061] or collision avoidance Par.[0082],[0083]).  

Re Claim 8. (Original)  Michalakis and Downs disclose, the event detection and reporting system of claim 3, 
Michalakis teaches that, wherein the enhanced resolution data or additional data comprises one or more of: 
a higher frequency sampling of the sensor data as compared to the reduced resolution sensor data, a higher resolution of video data as compared to the reduced resolution sensor data, data spanning a longer period of time before and/or after the detected vehicle event as compared to the reduced resolution sensor data, data not normally transmitted (detecting frames of data at higher sampling rate i.e., higher resolution, Par.[0023],[0026],[0029]).

Re Claim 9. (Original)  Michalakis and Chapman disclose, the event detection and reporting system of claim 3, 
Michalakis teaches that, wherein the enhanced resolution data or additional data is configured to be analyzed by the backend server such that the vehicle event can be classified with a higher confidence than the minimum degree of confidence (higher resolution equals higher degree of detection and classification confidence, Par.[0045],[0053] and additionally uploads with sensor data Par.[0027],[0030],[0034],[0042]).  

Re Claim 10. (Currently Amended)  This claim represents the method performed by the system defined at claim 1, hence it is rejected based on the same evidentiary premise, mutatis mutandis. 

Re Claim 11. (Original)  This claim represents the method performed by the system defined at claim 2, hence it is rejected based on the same evidentiary premise, mutatis mutandis. 

Re Claim 12. (Original)  This claim represents the method performed by the system defined at claim 3, hence it is rejected based on the same evidentiary premise, mutatis mutandis. 

Re Claim 13. (Original)  This claim represents the method performed by the system defined at claim 4, hence it is rejected based on the same evidentiary premise, mutatis mutandis. 

Re Claim 14. (Original)  This claim represents the method performed by the system defined at claim 5, hence it is rejected based on the same evidentiary premise, mutatis mutandis. 

Re Claim 15. (Original) This claim represents the method performed by the system defined at claim 6, hence it is rejected based on the same evidentiary premise, mutatis mutandis. 


Re Claim 16. (Original) This claim represents the method performed by the system defined at claim 7, hence it is rejected based on the same evidentiary premise, mutatis mutandis. 

Re Claim 17. (Original) This claim represents the method performed by the system defined at claim 8, hence it is rejected based on the same evidentiary premise, mutatis mutandis. 

Re Claim 18. (Original) This claim represents the method performed by the system defined at claim 9, hence it is rejected based on the same evidentiary premise, mutatis mutandis. 

Re Claim 19. (Currently Amended) This claim represents a system similarly implemented in structure and operation with the system of claim 1, where the single difference relays on the recited syntax which in fact does not change the structure claimed nor the semantic indicating the same scope and the same final transformation, hence it is rejected based on the same evidentiary premises applied, mutatis mutandis. 

Re Claim 20. (Original) This claim represents the same system claim performed by the system defined at claim 9, hence it is rejected based on the same evidentiary premise, mutatis mutandis. 

Conclusion
5.  	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487



/DRAMOS KALAPODAS/